Citation Nr: 0638535	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain with radiation to the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1974 to November 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).

In August 2004, the appellant testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record. 

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2005, at which time it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Cleveland, Ohio, confirmed and continued the 20 percent 
rating for the veteran's service-connected low back 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
shows that veteran's low back strain with radiation to the 
left hip is manifested primarily by complaints of pain; 
flexion to at least 40 degrees; and a combined range of 
thoracolumbar spine motion to at least 125 degrees

2.  The veteran's low back strain with radiation to the left 
hip is productive of no more than moderate impairment.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected low back strain with radiation to the left 
hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 22, 2002, revised effective September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for low back strain with radiation to 
the left hip.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in February 2004 and September 2005, the RO 
and the AMC in Washington, D.C., informed the veteran that in 
order to establish entitlement to an increased rating for his 
service-connected disability, the evidence had to show that 
such disability had gotten worse.

The RO and AMC notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO and AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice was not sent to the veteran 
until after the May 2002 rating decision which denied the 
claim for an increased rating for low back strain with 
radiation to the left hip.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statements of the Case (SSOC's) set 
forth the text of those laws and regulations.  Moreover, the 
Statement of the Case (SOC) and SSOC's notified the veteran 
and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

Following such notices, the veteran presented additional 
evidence and argument in support of his appeal.  For example, 
in August 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge; and in January 2006, 
veteran underwent a VA examination.  Thereafter, the AMC 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his claim.  Accordingly, there is no prejudice to the veteran 
due to any defect in the timing of the notice.  See Prickett 
v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification of an effective date for 
the award of benefits.  In August 2006, the Cleveland AMC 
provided such notice to the veteran.  

In any event, after reviewing the record, the Board finds 
that VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claim.  It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased rating 
for his service-connected low back disability.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  

II.  The Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  

A.  Prior to September 23 2002

At the outset of the veteran's claim, the veteran's low back 
strain with radiation to the left hip was rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295.  

Under Diagnostic Code 5292, a 20 percent rating was 
warranted for moderate limitation of lumbar spine motion, 
while a 40 percent rating was warranted for severe 
limitation of motion.  

Under Diagnostic Code 5295, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on 
extreme forward bending and a loss of lateral spine motion, 
unilateral, in the standing a position.  A 40 percent rating 
was warranted for lumbosacral strain manifested by listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Potentially applicable in rating the veteran's service-
connected low back disability was 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  That Diagnostic Code set forth the 
criteria for rating intervertebral disc syndrome.  A 20 
percent rating was warranted for intervertebral disc syndrome 
which was productive of moderate impairment and manifested by 
recurring attacks.  A 40 percent rating was warranted for 
severe impairment, manifested by recurring attacks with 
intermittent relief.  

In determining the adequacy of assigned disability ratings, 
consideration had to be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Then, as 
now, such factors included a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration also had to be given to weakened movement, 
excess fatigability, and incoordination, as well as the 
effects of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10, 4.45.  

B.  Revisions Effective September 23, 2002

The regulations pertaining to intervertebral disc syndrome 
were revised during the pendency of the veteran's appeal (See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  
When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

C.  Revisions Effective September 26, 2003

Effective September 26, 2003, the rating schedule was, 
again, revised with respect to evaluating intervertebral 
disc syndrome.  68 Fed. Reg. 51454 - 51456 (August 27, 2003) 
(now codified as amended at 38 C.F.R. § 4.71a, 5243).  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways, which ever produces the 
highest rating:  either on the basis of the total duration of 
incapacitating episodes noted above or on the basis of the 
following general rating formula: 

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  Id.

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Id.

During the pendency of the veteran's appeal, the rating 
schedule was also revised with respect to rating limitation 
of low back motion and low back strain.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  That change also became 
effective September 26, 2003.  

Under the revised regulations, low back motion and low back 
strain are rated in accordance with the general rating 
formula noted above.  38 C.F.R. § 4.71, Diagnostic Code 5237.  

D.  Additional Considerations

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  





III.  The Facts and Analysis

During his hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that his service-connected low 
back disability was productive of significant industrial 
impairment and had contributed to the loss of his job with 
the Postal Service.  He stated that he had constant pain 
which limited his range of back motion and required him to 
take medication.  He also reported that several times a year, 
the pain was so severe he required bed rest for several days 
at a time.  Therefore, he maintained that a rating in excess 
of 20 percent was warranted for his service-connected low 
back disability.

Other evidence obtained in association with the veteran's 
claim consists of reports of VA examinations performed in 
November 2000, April 2001, April 2002, and January 2006; VA 
outpatient records reflecting the veteran's treatment from 
May 2001 to February 2006; records and reports from the Henry 
Ford Health System, dated from August 2001 to September 2002; 
and a report from Rehabilitation Services, Michigan Jobs 
Commission. 

Such evidence shows that since service, the veteran's 
service-connected low back disability has been manifested 
primarily by complaints of pain.  Although he also has 
limitation of motion, the preponderance of the evidence shows 
that he is able to flex his thoracolumbar spine to at least 
40 degrees and that he has a combined range of thoracolumbar 
spine motion of 125 to 130 degrees.  Moreover, he has been 
able to exercise by riding a bike and swimming.  Indeed, 
there are no findings that such manifestations are productive 
of any more than moderate impairment.  

In this regard, the preponderance of evidence is negative for 
ankylosis, muscle spasms, crepitus, heat, deformity, or 
discoloration affecting the veteran's lumbar spine.  It is 
also negative for listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motion.  

A review of the record is also negative for competent 
evidence of neurologic abnormalities associated with the 
veteran's low back disability.  There is no bowel or bladder 
impairment; weakness; atrophy; diminished sensation; impaired 
reflexes; lack of coordination; or excess fatigability.  In 
fact, an EMG performed in January 2006 was negative for any 
evidence of lumbosacral radiculopathy.  

The veteran reports that his low back pain has significantly 
affected his employment and has occasionally kept him home.  
However, there is no competent evidence that such episodes 
have required bed rest prescribed by a physician or treatment 
by a physician.  As such, they cannot be considered 
incapacitating episodes under applicable VA criteria.  

In light of the foregoing, the veteran's low back disability 
does not meet or more nearly reflect the criteria for a 
rating in excess of 20 percent prior to September 23, 2002.  
He also fails to meet or nearly approximate the criteria for 
an increased rating set forth in any of the regulatory 
revisions since that time.  Accordingly, the current 
20 percent rating for his service-connected low back 
disability is confirmed and continued.  

The Board has also considered the benefit-of-the-doubt rule 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  

IV.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for either disability and 
that the manifestations of each disability are contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

A rating in excess of 20 percent for low back strain with 
radiation to the left hip is denied.



____________________________________________
CHRISTOPHER J. GEARIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


